Reasons for Allowance

1.	Upon further consideration of applicant’s arguments, the claims and prior art of record, the claims are deemed unobvious and allowable.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of:
For claim 1, “a connector element configured to be arranged with an exterior side facing an exterior in a mounted state, an interior side facing the inclined roof structure, a first end facing a first roof window; the connector element having a gutter, a connecting section, an end surface at the second end extending from the exterior side towards the interior and being non-parallel to the length direction; at least one attachment element” the connector having the structural limitations and functions as recited in the claims. 
For claim 8, “a first roof window, a second roof window, a connector element; at least one attachment element, at least a middle flashing member, a supporting element” the elements having the structural limitations and functions as recited in the claims.
For claim 9, “a first roof window, a second roof window mounted on an inclined roof structure, connecting a connector element to a bracket between the first window and the second window; the connector having an exterior side, an interior side, a first terminal end, a second terminal end, an end surface at the second terminal end extending from the exterior side towards the interior and being non-parallel to the length direction and an attachment element; a supporting element, a middle flashing member” the elements having the structural limitations and functions as recited in the claims.

.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633    
3/13/2021